Name: Commission Regulation (EC) NoÃ 782/2007 of 3 July 2007 amending Regulation (EC) NoÃ 634/2006 laying down the marketing standard applicable to headed cabbages
 Type: Regulation
 Subject Matter: consumption;  plant product;  marketing
 Date Published: nan

 4.7.2007 EN Official Journal of the European Union L 174/7 COMMISSION REGULATION (EC) No 782/2007 of 3 July 2007 amending Regulation (EC) No 634/2006 laying down the marketing standard applicable to headed cabbages THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 2(2) thereof, Whereas: (1) The provisions on labelling in the marketing standard for headed cabbages laid down in Commission Regulation (EC) No 634/2006 (2) provide for the compulsory indication of the number of units on the package. (2) To facilitate trade and given the fact that headed cabbages are generally sold by weight and not by number of units, that requirement should be abolished. (3) Regulation (EC) No 634/2006 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The second indent of point 6.1.D of the Annex to Regulation (EC) No 634/2006 is hereby deleted. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 112, 26.4.2006, p. 3.